SUPERIOR COURT
                                      OF THE
                                STATE OF DELAWARE
    PAUL R. WALLACE                                                    NEW CASTLE COUNTY COURTHOUSE
         JUDGE                                                          500 N. KING STREET, SUITE 10400
                                                                         WILMINGTON, DELAWARE 19801
                                                                                 (302) 255-0660


                               Date Submitted: July 7, 2021
                               Date Decided: July 12, 2021

Mr. Maheswar Mikkilineni
64 Welsh Tract Road, #203
Newark, DE 19713

                 RE:   Mikkilineni v. PayPal, Inc., et al.
                       C.A. No. N19C-05-123 PRW CCLD

Dear Mr. Mikkilineni:
          The Court is in receipt of your filing of July 7, 2021, which you caption a
“Motion for enlargement of time under Rule 6(b) to submit a Request for
reconsideration of the partial-Order on July 1, 2021.” (D.I. 116). You request this
extension due to the length of the Court’s July 1st order and your status as a self-
represented plaintiff. Id.
          As Superior Court Civil Rule 6(b)’s terms expressly state, the Court “may not
extend the time for taking any action under Rule[] . . . 59(b), (d) and (e) . . . except
to the extent and under the conditions stated in them.” Civil Rule 59(e) governs a
motion for reargument,1 and there is no exceptive provision to that rule’s time


1
   The label attached by a litigant—“motion for reconsideration” or “motion for reargument”—is
neither here nor there, any such application is governed by this Court’s Civil Rule 59(e). See
Patterson-Woods & Assoc., LLC v. Independence Mall, Inc., 2019 WL 6329069, at *1 (Del. Super.
Ct. Nov. 26, 2019) (“A motion for reconsideration or reargument is governed by Superior Court
Civil Rule 59(e).”); see also State v. Brown, 2019 WL 2429402, at *1 n.11 (Del. Super. Ct. July
18, 2019) (where movant styled his request a “letter memorandum requesting . . . reconsideration”
of the Court’s prior order, the Court observed that “no matter the label, [Movant]’s is
a motion for reargument under this Court’s rules” and controlled by Civil Rule 59(e)).
Mikkilineni v. PayPal, Inc., et al.
C.A. No. N19C-05-123 PRW CCLD
July 12, 2021
Page 2 of 2


deadline stated therein. Indeed, under long-settled Delaware law, this Court has no
authority to extend the time in which to move for reargument.2 And this Court would
have no jurisdiction to consider the substance of any untimely motion for
reargument.3
       Consequently, Mr. Mikkilineni, your motion made under Superior Court Civil
Rule 6(b) must be DENIED.

                                                            IT IS SO ORDERED.



                                                            Paul R. Wallace, Judge

Original to Prothonotary

cc: All Counsel via File and Serve




2
   See Hessler, Inc. v. Farrell, 260 A.2d 701, 701 n.1 (Del. 1969) (Under Civil Rule 6(b), this
Court “has divested itself of the power to enlarge the time for a motion for reargument.”).
3
     Lewis v. Coupe, 2016 WL 6081825, at *1 (Del. Oct. 17, 2016) (concluding that this Court
“would have lacked jurisdiction to consider” the substance of an untimely motion for reargument)
(citing Boyer v. State, 2007 WL 452300, at *1 (Del. 13, 2007) and Preform Building Components,
Inc. v. Edwards, 280 A.2d 697, 698 (Del. 1971)); Gunn v. Zurich American Ins. Co., 2013 WL
1859349, at *1 (Del. Super. Ct. Apr. 29, 2013) (“If a motion for reargument is untimely filed, this
Court lacks jurisdiction to consider the motion.”).